Exhibit 10.1

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (this “Amendment”) is entered into
as of September 7, 2007 by and between OpBiz, L.L.C. (“Employer”), and Donna
Lehmann (“Employee”).

Whereas, the Employer and Employee are parties to an Employment Agreement dated
September 1, 2004, as amended (the “Agreement”);

Whereas, Employer and Employee wish to make certain amendments to the Agreement
as set forth below;

Now, therefore, for good and valuable consideration, the Employer and Employee
agree to amend the Agreement as follows:

1.                                       The parties wish to amend Section 2 of
the Agreement as follows:

Effective Date; Specified Term.  Subject to earlier termination as provided in
the Agreement, the term of the Employee’s employment hereunder shall be extended
commencing on September 1, 2007 and terminating on the third anniversary thereof
(the “Specified Term”).  If Employee remains employed by Employer following the
Specified Term, any such employment shall be on an at-will basis, unless the
parties agree in writing to extend the Specified Term.

2.                                       The parties further wish to amend
Section 3(a) to replace to replace the dollar amount defined as “Base Salary”
with “$332,750.00” commencing on September 1, 2007, subject to annual review by
Employer.

This Amendment shall act to amend the terms as conditions set forth in the
Agreement as set forth herein and all other terms and conditions of the
Agreement shall remain in full force and effect.  The Agreement, as so amended,
shall supersede and replace any and all other prior discussions and negotiations
as well as any and all agreements and arrangements that may have been entered
into by and between Employee or any predecessor thereof, on the one hand, and
Employee, on the other hand, prior to the date first written above relating to
the subject matter hereof.  Employee acknowledges that all rights under such
prior agreements and arrangements shall be extinguished.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Employer and Employee have entered into this Amendment in
Las Vegas, Nevada, as of the date first written above.

“EMPLOYEE”

DONNA LEHMANN

/s/ Donna Lehmann

Signature

“EMPLOYER”

OpBiz, L.L.C.

By: /s/ Michael V. Mecca

Its:  President and Chief Executive Officer

       Title

 

2


--------------------------------------------------------------------------------